Case 1:17-cv-05632-JFK Document 37 Filed 11/11/19 Page 1of1
haynesboone

Direct Dial; 212-918-8978
Direct Fax! 212-884-8228
wiltiam.feldman@bhaynesboone.com

 

November 11, 2019

 

 

 

 

By ECF

Honorable John F. Keenan

United States District Court Judge
Southern District of New York
United States Courthouse

500 Pearl Street, Room 1930

New York, New York 10007-1312

Tuspc SDNY |
OKO: MENT —
BY ECTRONICALLY PRLED

: DUC a

  

 

Re: Confido Advisors, LLC and John Rodriguez vy. USAA Real, Estate Co.,
Civ. No. 17-cv-5632-JEK

Dear Judge Keenan:

We represent Defendant USAA Real Estate Company in the above-referenced action, We write
to advise the Court that the parties to this action have agreed to a settlement-in-principal of the
matter, In light of this development, we respectfully request that the Court adjourn the status
conference, currently scheduled for November 13, 2019 at 11:00 a.m., to a date of the Court’s
convenience after November 27, 2019, in order to provide the parties with time to memorialize
the terms of their settlement in writing.

Although counsel for Plaintiff Confido Advisors, LLC (“Confido”) previously sought and
obtained an adjournment of the status conference due to a conflict with another court appearance,
this is the first request for an adjournment for the reasons set forth herein. We have conferred
with Confido’s counsel regarding this request and counsel consents to the requested
adjournment,

We thank the Court for its attention to this matter.

Respectfully,

Li eo

“William Feldmai

 

cc: Counsel of Record (via e-mail)

Both parties consenting, Defendant's request is GRANTED.
The status conference is adjourned from November 13, 2019,
to December 5, 2019 eV / [PP e- Haynes and Boone, {LP

toe L y - —_ Attorneys and Counselors
a, °F | 30 Rockefeller Plaza, 261h Floo
S80 ORDERED. L, hed ji a Sovak New ck 10112

New York, New York 10112
Dated: New York, New York John F. Keenan Phone: 212.659.7300

November 12, 2019 United States District Judge winkorobowecan

 

 

 
